Citation Nr: 1010272	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1942 to 
October 1945.  He died on April [redacted], 2005.  The appellant is 
his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  During the course of the appeal, 
jurisdiction of the matter was transferred to the RO in New 
Orleans, Louisiana.  That office forwarded the appeal to the 
Board.   

The appellant testified at a Board videoconference hearing 
before the undersigned Veterans Law Judge in January 2010.  
As support for her claim, the appellant also previously 
testified at a hearing before RO personnel in November 2008.     


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2005.  The death 
certificate lists the immediate causes of death as sepsis due 
to aspiration pneumonia due to old brain stroke.  No 
contributory causes of death are listed.  No autopsy was 
performed.  

2.  At the time of his death, the Veteran had the following 
service-connected disabilities: status post right knee 
replacement, rated as 30 percent disabling; right thigh 
gunshot wound, rated as 20 percent disabling; right tibial 
nerve gunshot wound, rated as 20 percent disabling; right 
common peroneal nerve paralysis, rated as 20 percent 
disabling; status post right sciatic nerve paresis, rated as 
10 percent disabling; left thigh gunshot wound, rated as 10 
percent disabling; left hand gunshot wound, rated as 0 
percent disabling; and left knee degenerative joint disease, 
rated as 0 percent disabling.  

3.  There is no probative evidence that the causes of the 
Veteran's death - i.e., sepsis, aspiration pneumonia, and 
brain stroke, occurred during his military service or for 
over 50 years thereafter, and there is no competent medical 
evidence of a link between his causes of death and his 
military service.   

4.  There is no probative evidence that the Veteran's 
service-connected lower extremity gunshot wound disabilities 
were a principal or contributory cause of death, due to the 
lack of credibility regarding the appellant's lay assertions 
of the Veteran's alleged fall and exposure to inclement 
weather in January 2005.  

5.  The Veteran was not evaluated totally disabled for 10 
continuous years 
immediately preceding his death; was not totally disabled 
from date of his discharge for a period of not less than 5 
years immediately preceding his death; and was not a former 
prisoner of war (POW).  

6.  The Veteran was not "entitled to receive" 
total disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).  


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(16), 1110, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 
3.303, 3.310, 3.312 (2009).

2.  The criteria are not met for DIC pursuant to 38 U.S.C.A. 
§ 1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters 
from the RO to the appellant dated in November 2005 and 
October 2008.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing her about the information and evidence not of 
record that was necessary to substantiate her DIC claims; (2) 
informing her about the information and evidence the VA would 
seek to provide; (3) informing her about the information and 
evidence she was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

In the context of a claim for DIC benefits, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  In the present case, the October 2008 VCAA notice 
letter is compliant with the Court's recent decision in Hupp, 
supra.

The RO did not, however, provide VCAA notice that an 
effective date for the award of benefits will be assigned 
if DIC benefits are awarded, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since DIC 
benefits are being denied, no effective date will be assigned 
on this basis, so not providing additional notice concerning 
this downstream element of the claim is moot and, therefore, 
at most harmless error.  See, too, Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board concludes 
prejudicial error in the content of VCAA notice has not been 
demonstrated.  See again Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the appellant 
with all VCAA notice prior to the June 2006 adverse 
determination on appeal.  But in Pelegrini II, the Court also 
clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Id.  
Rather, VA need only ensure the claimant receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of her claims, such that she is still provided 
proper due process.  In other words, she must be given an 
opportunity to participate effectively in the processing of 
her claims. The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, VA may cure a 
timing of notice defect by taking proper remedial measures, 
such as issuing a fully compliant VCAA notice and subsequent 
SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

Here, the timing error was cured.  After providing the 
additional VCAA notice in October 2008, the RO again went 
back and readjudicated the claims in the more recent May 2009 
SSOC.  So each time after providing the required notice, the 
RO reconsidered the claims - including to address any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.  
Prickett, 20 Vet. App. at 376.  Stated another way, VA's 
issuance of a SSOC in May 2009 following the most recent VCAA 
notice letter cured the timing error.  As such, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been demonstrated.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA examinations, 
VA outpatient and inpatient treatment records, and various 
private medical records as identified and authorized by the 
appellant.  The appellant has submitted personal statements, 
hearing testimony, and a death certificate.  The Board also 
finds that the evidence here does not require that a VA 
medical opinion be obtained with respect to appellant's claim 
for DIC benefits.  In this vein, the Board acknowledges the 
recent Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 
1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 
(Fed. Cir. 2008), which held that 38 U.S.C.A. § 5103A(a) does 
not require the VA to assist a claimant in obtaining a 
medical opinion or examination in a DIC claim when no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this vein, the Board has 
concluded that the appellant was not credible with regard to 
the underlying premise of her argument - that the Veteran 
incurred pneumonia due to exposure to rain and sleet on a 
particular evening in January 2005 after falling down due to 
service-connected injuries.  Therefore, since the Board does 
not acknowledge the occurrence of the alleged incident due to 
the appellant's inconsistent statements on that matter, a 
medical opinion would not provide any reasonable possibility 
of substantiating the claim.  In summary, the Board is 
satisfied that all relevant evidence identified by the 
appellant has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Cause of Death Claim

When it is determined that a Veteran's death is service 
connected, with service connection determined according to 
the standards applicable to disability compensation, his 
surviving spouse is generally entitled to DIC.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); 
see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's 
death is service connected if it resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  38 U.S.C.A. §§ 1110 (wartime 
service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  In such case, the physician must relate 
the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation, as discussed above, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can also be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death. 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  In the 
same category there would be included service-connected 
disease or injuries of any evaluation (even though evaluated 
as 100 percent disabling) but of a quiescent or static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions.  38 C.F.R. 
§ 3.312(c)(2).  

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) an already service-connected disability that caused or 
aggravated another disability, directly leading to the 
Veteran's death; or (2) a previously nonservice-connected 
disability that was in fact incurred or aggravated by 
service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 
3.312.

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay 
evidence, the Federal Circuit Court recently held that lay 
evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 
1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion 
is not always required to establish such a nexus.  See id.  
As pertinent to this holding, the Federal Circuit has also 
previously rejected as "too broad" the proposition that 
competent medical evidence is always required when the 
determinative issue involves either medical etiology or a 
medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  

Analysis - Cause of Death

In this case, the Veteran died on April [redacted], 2005.  He was 83 
years old.  The death certificate lists the principal causes 
of death as sepsis due to aspiration pneumonia due to old 
brain stroke.  No contributory causes of death were listed.  
No autopsy was performed.  At the time of his death, the 
Veteran had the following service-connected disabilities: 
status post right knee replacement, rated as 30 percent 
disabling; right thigh gunshot wound, rated as 20 percent 
disabling; right tibial nerve gunshot wound, rated as 20 
percent disabling; right common peroneal nerve paralysis, 
rated as 20 percent disabling; status post right sciatic 
nerve paresis, rated as 10 percent disabling; left thigh 
gunshot wound, rated as 10 percent disabling; left hand 
gunshot wound, rated as 0 percent disabling; and left knee 
degenerative joint disease, rated as 0 percent disabling.  

The combined service-connected disability rating was 
effectively 100 percent from June 23, 1998 to March 1, 2000 
on the account of total right knee replacement rated 100 
percent and additional service-connected disabilities, 
independently ratable at 60 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  In addition, the Veteran had been 
in receipt of a total disability rating due to 
individual unemployability (TDIU) since March 1, 2000, at 
which time his combined evaluation for service-connected 
disabilities was 80 percent.  

The appellant asserts that the Veteran's service-connected 
lower extremity gunshot wound disabilities were a 
contributory cause of the Veteran's death.  She contends that 
sometime in January 2005, during a family get together, the 
Veteran went outside to make sure the sub pump for their 
septic tank was working properly.  The Veteran was utilizing 
a walker at that time, but when outside he still fell down 
due to inclement weather of sleet and rain.  He was not able 
to get up due to his service-connected disabilities, and 
remained outdoors for two to three hours until neighbors 
heard his cries.  Several days later, as the result of his 
exposure to bad weather, he contracted bronchitis which led 
to pneumonia, one of the eventual causes of his death in 
April 2005.  In short, the appellant believes that the 
Veteran's service-connected gunshot wound injuries prevented 
him from getting up, thereby contributing to the onset of his 
pneumonia, one of the eventual causes of his death.  Stated 
another way, the Veteran's service-connected injuries caused 
the pneumonia that caused his death.  See August 2006 Notice 
of Disagreement (NOD); July 2008 VA Form 9; November 2008 
personal hearing testimony; and January 2010 videoconference 
hearing testimony at pages 10-14.  

Initially, with regard to the nonservice-connected actual 
causes of death listed on his death certificate - 
specifically, sepsis due to aspiration pneumonia due to old 
brain stroke, there is no allegation or competent evidence of 
a relationship between these disorders and the Veteran's 
period of military service from May 1942 to October 1945.  38 
C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That is, service 
connection is not warranted for the principal causes of death 
listed on his death certificate.  In fact, there is no 
allegation from the appellant that the Veteran's nonservice-
connected causes of death listed on the death certificate 
were incurred during his military service in the 1940s.         

His STRs are negative for any complaint, treatment, or 
diagnosis of sepsis or aspiration pneumonia or a stroke.  In 
fact, the lay and medical evidence of record demonstrates 
that the Veteran was not diagnosed with any of these 
disorders until over 50 years after his discharge from 
service.  The Federal Circuit Court has determined that such 
a lapse of time is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Therefore, service connection for 
these disorders may not be established based on chronicity in 
service or continuity of symptomatology after service.  38 
C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Once again, the appellant-widow never specifically contended, 
and evidence does not otherwise establish, that the causes of 
death listed on the death certificate began during the 
Veteran's time in service many years ago.  

With regard to his already service-connected disabilities, 
the death certificate does not mention his lower extremity 
gunshot wound injuries as either principal or contributory 
causes of his death.  In fact, the box for contributory 
causes of death was left blank.  But the appellant asserts 
that the Veteran's service-connected gunshot wound injuries 
prevented him from getting up after falling in January 2005, 
thereby contributing to the onset of his pneumonia, one of 
the eventual causes of his death several months later in 
April 2005.  The Board does concede that the appellant's 
theory regarding the cause of the Veteran's death is at least 
viable, if the occurrence of the January 2005 incident in 
question is found to be credible.  

With regard to the appellant's lay assertions, as noted 
above, in certain instances lay evidence from the Veteran's 
spouse, when competent, can establish a nexus between the 
Veteran's death and an in-service disease or injury.  
Davidson, 581 F.3d at 1315-16.  In the present case, the 
appellant is indeed competent to say that she observed the 
Veteran contract pneumonia several days after his exposure to 
inclement weather in January 2005.  Moreover, a lay person 
may testify as to an incident or event that resulted in a 
physically observable injury.  Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  In addition, private and VA medical 
evidence confirms that the Veteran was treated for pneumonia 
and bronchitis in January 2005, at the time of the alleged 
incident.  But once evidence is determined to be competent, 
the Board must determine whether the evidence also is 
credible.  The former, the Court has held, is a 
legal concept, which is useful in determining whether 
testimony may be heard and considered by the trier of fact, 
while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The credibility of a witness can be impeached by a showing 
that her statements are inconsistent with other evidence of 
record or reveal self interest, among other factors.  In this 
respect, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of evidence contained in 
a record; every item does not have the same probative value.  
The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506-511 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the first mention in the claims folder 
regarding the Veteran's alleged fall in January 2005 is from 
the August 2006 NOD.  Notably, extensive VA and private 
treatment records dated from January to April of 2005, 
leading up to the Veteran's death, do reveal treatment for 
pneumonia.  However, these same records are negative for any 
mention of the Veteran actually contracting pneumonia due to 
exposure to inclement weather after a fall.  In fact, none of 
the medical evidence and history leading up to the Veteran's 
death mentions his supposed exposure to inclement weather 
after a fall in January 2005.  But most significantly, in a 
Franklin Medical Center report of history and physical dated 
on February 8, 2005, the appellant reported "no history of 
fall" to a private physician.  This was only several weeks 
after the alleged fall supposedly occurred.  The Board 
emphasizes that lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker, 10 
Vet. App. at 73.  Moreover, at the time of this treatment in 
February 2005, this lay statement was made in the context of 
ascertaining the best course of treatment; this statement was 
not made at a time when the factors of self-interest or 
desire for monetary gain were at play.  The Board finds that 
this inconsistent statement directly contradicts the 
appellant's latter assertions regarding the Veteran falling 
down outside in January 2005.  It follows that this statement 
completely undermines her assertion regarding the 
circumstances of the onset of the Veteran's pneumonia, and 
diminishes the credibility of her claim.  Since the Board 
finds that the appellant's underlying premise regarding the 
January 2005 fall is not credible, a medical opinion would 
serve no purpose in resolving the present case.  

Absent credible evidence that the Veteran's alleged January 
2005 fall and exposure to inclement weather occurred, the 
Board finds that the preponderance of the evidence is against 
service connection for the cause of the Veteran's death, so 
there is no reasonable doubt to resolve in the appellant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Governing Laws and Regulations for 38 U.S.C.A. § 1318 Claim

If the Veteran's death is determined not to be service 
connected, as is the case here, pursuant to 38 U.S.C.A. § 
1318, entitlement to DIC may be established in the same 
manner as if the Veteran's death were service connected where 
it is shown that the death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled for a period of not 
less than five years from the date of his discharge or 
release from active duty or (3) was a former prisoner of war 
(POW) who died after September 30, 1999, and the disability 
was continuously rated totally disabling for a period of not 
less than one year immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22(a) 
(effective Jan. 21, 2000).  The total rating may be schedular 
or may be a total disability rating based on unemployability 
(TDIU).  38 C.F.R. § 3.22(c).  

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).      

The term "entitled to receive" can mean that the Veteran 
filed a claim for disability compensation during his lifetime 
and one of the following two circumstances is met: (1) the 
Veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified in paragraph 
(a)(2) of this section but for clear and unmistakable error 
(CUE) committed by VA in a decision on a claim filed during 
the Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).    

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).  

In Cole v. West, 13 Vet. App. 268 (1999), the Court held that 
in cases in which the survivor seeks to establish entitlement 
to DIC under 38 U.S.C.A. § 1318 via CUE, he or she must 
provide the date or the approximate date of the decision or 
otherwise provide sufficient detail so as to identify the 
decision sought to be attacked collaterally, and establish 
how based on the evidence of record and the law at the time 
of the decision, the Veteran would have been entitled to 
receive a total rating. 

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor may claim DIC benefits under § 1318, 
even though the deceased Veteran did not actually receive 
such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 
1990).  See also Green v. Brown, 10 Vet. App. 111, 118-19 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998); Cole, 13 Vet. App. at 278.  
However, effective January 21, 2000, 38 C.F.R. § 3.22 
precluded survivors of Veterans from bringing claims for DIC 
benefits using a "hypothetical entitlement" approach for 
claims pending as of January 21, 2000.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).     

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the Federal Circuit Court held that 38 C.F.R. § 3.22, 
barring the use of the "hypothetical entitlement" theory, 
does not have an impermissible retroactive effect and may 
also be applied to bar claims for DIC benefits filed by 
survivors prior to January 21, 2000.  Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008).  In Rodriguez, the Federal 
Circuit Court found that the application of the amended 
section 3.22 did not create an unlawful retroactive effect 
because it did not retrospectively diminish any rights to 
benefits.  Notably however, Mrs. Rodriguez had filed her DIC 
claim before the Veterans Court's decision in Green was 
issued (i.e., before February 1997).  The decision left open 
the question of whether hypothetical entitlement was 
available to an appellant who filed her claim after Green 
(i.e., after February 1997), but prior to the regulatory 
change (i.e., prior to January 2000).  

However, in response to this question, the Federal Circuit 
Court most recently held that that the regulatory changes 
eliminating the hypothetical entitlement theory of DIC, as 
discussed in Rodriquez, are retroactive even where an 
appellant filed her claim after the decision in Green (that 
is, after February 1997).  Tarver v. Shinseki, 557 F.3d 1371, 
1377 (Fed. Cir. 2009).  In essence, under Rodriguez and 
Tarver, the amended regulation 38 C.F.R. § 3.22 does not have 
an impermissible retroactive effect, and may be applied in 
order to bar DIC claims filed by survivors under the 
"hypothetical entitlement" theory, no matter when the claim 
was filed.  Simply put, there is no longer any such thing as 
"hypothetical entitlement" to DIC benefits.

Analysis - 38 U.S.C.A. § 1318 Claim

As discussed above, the Veteran died on April [redacted], 2005.  He 
was 83 years old.  The appellant was married to the Veteran 
at the time of his death.  The death certificate lists the 
immediate causes of death as sepsis, aspiration pneumonia, 
and brain stroke.  No contributory causes of death were 
listed.  None of the immediate causes of death listed on the 
death certificate are currently service-connected.  After a 
review of the record, the Board finds that the Veteran was 
not in actual receipt of total 100 percent disability 
compensation due to service-connected disabilities prior to 
his death for any of the required periods of time.  38 
U.S.C.A. § 1318(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.22(a) (2009).    

At the time of his death in April 2005, the Veteran was 
service-connected for eight separate disabilities as 
discussed above.  The combined service-connected rating was 
100 percent, for a period June 23, 1998 to March 1, 2000.  A 
TDIU was thereafter granted beginning March 1, 2000.  In 
short, the Veteran was only in receipt of a continuous total 
rating from June 23, 1998 to April 27, 2005, a period under 
10 years.  His only other period of receipt of a total 100 
percent rating was right after discharge from service, from 
November 1, 1945 to March 14, 1948, a period lasting only two 
and a half years.  

Therefore, the Veteran was only in receipt of a 
"continuous" total rating for a period of just under seven 
years prior to his death in April 2005.  As such, he did not 
have a continuous total disability rating for a period of ten 
or more years immediately preceding his death.  In addition, 
although he was in receipt of a total rating after discharge 
from November 1, 1945 to March 14, 1948, this period of total 
disability did not last for at least five years from the date 
of his discharge from service until the time of his death.  
Finally, there is no indication or allegation that he was a 
former POW.  In short, he was not in actual receipt of 
compensation for service-connected disability rated as 
totally disabling by VA for any of the required periods of 
time.  38 C.F.R. § 3.22(a).  Therefore, the Board finds that 
entitlement to 38 U.S.C.A. § 1318 benefits are not met on 
this basis.      

The appellant and her representative appear to be contending 
that the Veteran should have been in receipt of total 
disability compensation due to service-connected disabilities 
for at least 10 years prior to the Veteran's death in April 
2005.  That is, she contends that since the Veteran could not 
work since 1982, he should have received a TDIU rating since 
1982.  She asserts that the Veteran was not aware of what a 
TDIU was until the late 1990s, because both the VA and his 
representative failed to inform him that he may be entitled 
to a TDIU rating.  See July 2008 VA Form 9; November 2008 
personal hearing testimony; and January 2010 videoconference 
testimony at pages 3, 22.  

This is, in essence, a claim for "hypothetical" 
entitlement.  Although the Board is sympathetic to the 
appellant's assertions, any potential claim based on 
"hypothetical entitlement" is now barred as matter of law, 
no matter when the DIC claim for benefits was filed.  
Rodriguez, 511 F.3d at 1156; Tarver, 557 F.3d at 1377.  Here, 
the appellant filed her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 in May 2005.  In any event, as decided in 
Rodriguez and Tarver, the January 2000 changes to 38 C.F.R. 
§ 3.22 are retroactively applicable and bar recovery on the 
hypothetical entitlement theory, irrespective of when the DIC 
claim was filed.  Accordingly, inasmuch as the appellant has 
asserted a claim based on "hypothetical entitlement", the 
Board concludes any theory of hypothetical entitlement is 
barred in the present case pursuant to the applicable 
regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's 
holdings in Rodriguez and Tarver.

It follows that since any proffered theory of hypothetical 
entitlement for § 1318 benefits is barred as a matter of law, 
the appellant can only establish entitlement to § 1318 
benefits if she shows the Veteran was "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).      

However, there is no allegation by the appellant or any 
evidence of record showing that she has met the criteria for 
any one of the eight exceptions listed under 38 C.F.R. 
§ 3.22(b).  In this regard, there has been no allegation or 
evidence of CUE in any prior RO or Board decision, nor has 
the appellant or her representative identified any other 
basis for granting this claim aside from hypothetical 
entitlement.  38 C.F.R. § 3.22(b)(1).  With regard to CUE, 
the appellant has not provided the date or the approximate 
date of the decision or otherwise provide sufficient detail 
so as to identify the decision sought to be attacked 
collaterally, and establish how based on the evidence of 
record and the law at the time of the decision, the Veteran 
would have been entitled to receive a total rating.  See 
Cole, 13 Vet. App. at 268.  In fact, neither the appellant 
nor her representative has ever mentioned CUE.  In addition, 
the appellant has not submitted additional service department 
records that would provide a basis for reopening a previous 
claim and awarding a total service-connected disability 
retroactively.  38 C.F.R. § 3.22(b)(2).  She also does not 
meet any of the remaining six exceptions listed under 
38 C.F.R. § 3.22(b)(3)(i)-(vi).  Therefore, there is no legal 
basis for granting the appellant's claim pursuant to 
38 U.S.C.A. § 1318.   

Moreover, the appellant asserts that the Veteran was not 
aware of what a TDIU was until the late 1990s, because both 
the VA and his representative failed to inform him that he 
may be entitled to a total TDIU rating.  Otherwise, the 
Veteran would have filed an earlier claim for a total TDIU 
rating.  As soon as he became aware in the late 1990s of what 
a TDIU was, he then filed the appropriate claim.  
Nevertheless, payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided by others, 
including Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  See also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).  In short, persons dealing with the United States 
government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  Nonetheless, VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 is a claim for hypothetical entitlement, 
barred as a matter of law.  In essence, the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the appellant's claim under the provisions of 
38 U.S.C.A. § 1318 must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


